[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                OCT 17, 2008
                                No. 08-11809                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 07-23153-CV-ASG

ANTHONY L. JERDINE,



                                                              Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (October 17, 2008)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Anthony L. Jerdine, a federal prisoner proceeding pro se, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 habeas petition for failing to state a

cognizable claim. Jerdine argues that the district court that convicted him in his

underlying criminal case did not have subject matter jurisdiction because 18 U.S.C.

§ 3231, which establishes the district courts’ exclusive original jurisdiction in

federal criminal cases, never actually became law. Jerdine further argues that his

conviction is void because he was tried in a biased district court and that the

Supreme Court would be a fairer environment.

      We review de novo the availability of habeas relief under § 2241. Cook v.

Wiley, 208 F.3d 1314, 1317 (11th Cir. 2000). Federal prisoners may file § 2241

petitions to collaterally attack the manner in which their convictions or sentences

are executed. Sawyer v. Holder, 326 F.3d 1363, 1365 (11th Cir. 2003). These

collateral attacks, however, are typically brought under 28 U.S.C. § 2255. Id.

Section 2255’s “savings clause” permits a federal prisoner to file a habeas petition

pursuant to § 2241 under limited circumstances. The savings clause provides that

             [a]n application for a writ of habeas corpus in behalf of a
             prisoner who is authorized to apply for relief by motion
             pursuant to this section, shall not be entertained if it appears
             that the applicant has failed to apply for relief, by motion, to the
             court which sentenced him, or that such court has denied him
             relief, unless it also appears that the remedy by motion is
             inadequate or ineffective to test the legality of his detention.

28 U.S.C. § 2255(e) (emphasis added). The prisoner has the burden of presenting



                                           2
“evidence affirmatively showing the inadequacy or ineffectiveness of the § 2255

remedy . . . .” McGhee v. Hanberry, 604 F.2d 9, 10 (5th Cir. 1979) (per curiam)

(citations omitted). Furthermore,

             [t]he savings clause of § 2255 applies to a claim when:
             1) that claim is based on a retroactively applicable
             Supreme Court decision; 2) the holding of that Supreme
             Court decision establishes that the petitioner was convicted
             for a nonexistent offense; and, 3) circuit law squarely
             foreclosed such a claim at the time it otherwise should
             have been raised in the petitioner’s trial, appeal, or
             first § 2255 motion.

Wofford v. Scott, 177 F.3d 1236, 1244 (11th Cir. 1999).

      Because Jerdine attacks the validity of his underlying conviction and

sentence, not the manner in which they were executed, he has failed

to state a claim for § 2241 habeas relief or to show that the remedy available under

§ 2255 “is inadequate or ineffective to test the legality of his detention.” 28 U.S.C.

§ 2255(e). Therefore, the district court properly dismissed Jerdine’s petition.

                                    CONCLUSION

      Upon review of the parties’ briefs and the record, we discern no reversible

error. Accordingly, we affirm the district court.

      AFFIRMED.




                                           3